Per Curiam.

Order should he unanimously modified by providing that plaintiffs’ former attorney shall have a lien on the proceeds of the action realized by trial or settlement for disbursements in the sum of $98.15 advanced by him, and for the reasonable value of his services rendered prior to the order of disbarment; the value of such services shall be determined by the court at the trial of the issues or upon application after settlement of the action; and as so modified affirmed, without costs.
Absent any showing that plaintiffs’ former attorney was disbarred for conduct in connection with the case in question, he is entitled to a lien for his disbursements and for legal services rendered prior to his disbarment. (Flecha v. Goodman, 31 Misc 2d 444; Torgerson v. Harboro Associates, N. Y. L. J., June 12, 1962, p. 17, col. 2 [Supreme Ct., Kings County]; Alexander v. Kraemer, N. Y. L. J., March 27,1962, p. 14, col. 1 [Supreme Ct., Kings County].)
Concur — Hart, Di Giovanna and Brown, JJ.
Order modified, etc.